Citation Nr: 0740602	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  02-18 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of nonservice-connected 
disability pension benefit overpayment, in the amount of 
$10,838.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from July 1970 to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision of the 
Committee on Waivers and Compromises (Committee) at the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran submitted a claim for a non-service-connected 
disability pension in January 1997.  At the time he listed no 
source of income for himself or his two minor children.  

2.  The veteran was awarded non-service-connected disability 
pension benefits in April 1997, effective as of January 3, 
1997.  He was notified in April 1997 that he was obligated to 
report any increase in income from any source and any change 
in dependents.

3.  In July 2000 the veteran advised he was married in June 
2000.  He also advised that he had three stepchildren in 
addition to his own two children.  The veteran spouse and the 
stepchildren were added to his award.

4.  The veteran failed to report annual wages for his spouse 
and receipt of Social Security benefits for his son until 
April 2002.

5.  The veteran was at fault in the creation of the 
indebtedness at issue.

6.  The collection of any portion of the debt would not 
deprive the veteran of basic necessities.

7.  Recovery of the debt would not nullify the objective for 
which the benefits were intended, as the benefits were 
intended to provide supplemental income should a veteran's 
income fall below a set level, and the veteran's income was 
in excess of that level.

8.  Failure to make restitution would result in unfair gain 
to the debtor, at the expense of the government.

9.  The evidence of record does not show that the debtor has 
changed position to his detriment due to his reliance upon 
the receipt of VA benefits.


CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected 
disability pension benefits in the amount of $10,838 would 
not be against the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.964, 1.965 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In this case, VA records show that the veteran submitted his 
claim for nonservice-connected disability pension benefits in 
January 2003.  At the time he listed no source of income for 
himself or his two minor children.  He also listed that he 
had no assets or net worth.

The veteran was granted entitlement to nonservice-connected 
disability benefits in an April 1997 rating decision.  The 
veteran was notified of the rating action that same month.  
The notification letter informed the veteran that his award 
was based on his total income.  He was also advised that his 
award included payment for his two minor children.  The 
veteran did not report being married on his application.

The veteran submitted a VA Form 21-674, Request for Approval 
of School, for his minor daughter in November 1999.  He again 
reported no income or net worth for the daughter.  

In July 2000 the veteran reported that he had been married in 
June 2000 by submission of a VA Form 686c, Declaration of 
Status of Dependents.  He also listed three stepchildren as 
dependents.  The RO wrote to the veteran and asked him to 
provide additional evidence for his dependents.  The veteran 
provided the requested information in July 2000.

The veteran submitted a VA Form 21-0517-1, Improved Pension 
Eligibility Verification Report (Veteran with Children) (EVR) 
in August 2000.  He reported that he had not worked in the 
last 12 months.  The veteran reported that there was no gross 
monthly income for him, his spouse, or his children.  He also 
reported that there was no other source of income.  

The RO wrote to the veteran in August 2000 and asked that he 
provide information regarding his three prior marriages and 
termination of those marriages.  He submitted the requested 
information that same month.  

The veteran submitted a VA Form 21-674 for his stepson's 
attendance of high school in September 2000.  The veteran 
reported that the son had no income and no assets.

Records show the veteran was notified by correspondence 
issued on September 8, 2000, and September 25, 2000, that his 
disability pension award was based upon countable annual 
income and that his pension was directly related to his 
family's income.  He was advised to promptly notify VA of any 
changes in income to avoid the creation of an overpayment.  
The letters noted that the veteran reported no income for 
himself, his spouse, or his dependent children.  

In a January 2001 EVR he indicated that he or his spouse had 
received wages in 2000.  The veteran reported his spouse had 
monthly income of $150.  He also reported monthly income for 
a child in the amount of $305.  He stated that his spouse had 
received wages from January to December 2000 in the amount of 
$705.  He also said that he anticipated wages from January to 
December 2001 in the amount of $305.  The latter statement 
appears to be an error in light of the listing of the $305 
under the heading for a child in gross monthly income.

The veteran submitted a list of medical expenses to offset 
his countable income in January 2001.  The RO wrote to him 
that same month and asked for receipts.  The veteran was also 
asked to submit a VA Form 686c.  

The veteran submitted a VA Form 21-674C for his son's 
attendance at high school in May 2001.  The veteran listed 
annual Social Security income for his son of $316.  

The RO wrote to the veteran in June 2001.  It was noted that 
there were adjustments to his pension award because of the 
wages reported on the EVR from January 2001.  The veteran was 
advised that the action would create an overpayment that 
would be subject to collection action.  He was further 
advised that he would receive additional notice in regard to 
the overpayment.

Associated with the claims folder is a Social Security match 
showing that the veteran's son was in receipt of Social 
Security payments in the amount of $316 as of December 2000 
and then $325 as of December 2001.  The report also listed a 
date of initial entitlement of April 1998.  (This was the 
date of death of the veteran's then ex-wife and the mother of 
his son).  

The veteran submitted an EVR in April 2002.  The veteran 
reported that during the period from January to December 2001 
his spouse had income of $11,867.21 and that her expected 
income from January to December 2002 was $12,000.  The 
veteran also listed that his son received Supplemental 
Security Income (SSI) payments of $325 per month.  He also 
listed a number of medical expenses.  

The veteran submitted a VA Form 21-674 for his son's 
attendance at high school in April 2002.  The son was now 18.  
The veteran no longer listed Social Security income for his 
son.  

The veteran submitted a VA Form 20-5655, Financial Status 
Report (FSR) in May 2002.  The veteran noted his spouse had 
been employed as a medical records clerk with the North 
Florida Regional Medical Center from 2000 to the present time 
(2002).  The veteran also asked that his overpayment be 
waived in May 2002.  He noted that his wife and two of his 
children had asthma.  He said three children were still in 
school.  The veteran said that he was unable to support his 
family on his VA pension and that they were behind on their 
bills.  

The Board notes that the veteran provided information 
regarding his income and expenses on the FSR.  However, the 
information appears to be incomplete or inaccurate at best.  
Based on the information supplied by the veteran he had total 
net monthly income of $521.74.  The veteran reported $1336.44 
of monthly expenses.  This included rent, food, utilities, 
car insurance and a cable bill.  Thus the veteran had a 
negative cashflow of $814.70 every month.  In addition, the 
veteran listed $3,277.40 of installment contracts and other 
debts.

An audit of the veteran's case was conducted in June 2002.  
It was determined that the final figure for his overpayment 
was $10,838.  

In correspondence dated in June 2002 the RO notified the 
veteran of a retroactive adjustment to his pension benefit 
payments from December 1, 2001, based upon his spouse's 
receipt of countable income in the amount of $12,000.  The 
veteran was advised that his son would be carried as a 
dependent until July 2002.

The RO wrote to the veteran again in June 2002.  The letter 
advised that the veteran's son income from Social Security 
was included in the countable income for the period after 
January 1, 2002.  

The veteran submitted statements and financial information to 
Representative Thurman.  She wrote to the RO to inquire about 
the veteran's case in May 2002.  The RO responded in July 
2002.  The response noted that the veteran was married in 
June 2000.  He failed to report his spouse's employment until 
April 2002.  The veteran's spouse continued to be employed 
and the veteran's pension was reduced because of her wages.  
Finally the veteran reported that his son received SSI 
payments but a check with Social Security showed that the 
payments were not for SSI but regular benefits and they had 
to be counted as income.  

The COWC denied the veteran's request for a waiver in August 
2002.  The decision noted that the veteran had failed to 
report unearned income from the State of Florida in 1998 and 
then recited the failure to timely report the income for his 
spouse and the Social Security benefits for his son.  The 
decision noted that the veteran received multiple notices 
regarding his responsibility to report any changes in family 
income.  The COWC found that the veteran had acted in bad 
faith in the creation of the debt and that a waiver was 
prohibited by law.

The veteran submitted a statement in September 2002.  He said 
that he was unable to pay his rent since his pension was 
reduced and had to move.  He referred to having 7 children 
and 5 grandchildren.  He also said that his wife had been in 
and out of the hospital and unable to work.  The Board notes 
that the veteran's award included the two children and the 
three stepchildren from his marriage.  He has never attempted 
to include any other children during the course of his 
appeal.  He has not attempted to include any of his 
grandchildren on his award.  Finally, although the veteran 
states his wife was in and out of the hospital and unable to 
work he has not provided any evidence of this.  Either by way 
of bills for unreimbursed expenses or proof of her not having 
any income from wages.  

The veteran submitted an FSR in October 2002.  The veteran 
listed monthly income of $776.49 and monthly expenses of 
$1999.49, for a negative cashflow of $1223 per month.  He 
reported that his vehicle was worth $200 but not working.  He 
also reported an asset of a trailer worth $50.  The veteran 
did not list any installment contracts or other debts as he 
did on his FSR of May 2002.  Thus a debt of approximately 
$3000 was either paid in the last five months or the veteran 
failed to list the debts.  The veteran included copies of 
several unpaid bills and pictures of the house he said he was 
forced to move into because of a lack of money.  

The veteran submitted an EVR in February 2003.  He reported 
that he was married but not living with his spouse.  He also 
said that he had no children in his custody.  He stated that 
neither he nor his spouse received any wages or were employed 
during 2002.  However, on the reverse of the form the veteran 
said that he received $300 in total wages for the period from 
January 1, 2002, to December 31, 2002.  He reported "$0" 
for medical expenses for 2002 and 2003.  The veteran also 
included a copy of a police report that showed his wife had 
assaulted him in October 2002. 

The veteran requested that his wife, and the two remaining 
stepchildren, be removed from his pension award in March 
2003.  The RO wrote to the veteran to confirm that his 
request was honored in May 2003.  His pension was based on 
his income alone.  The letter noted that $300 of income for 
the veteran was reported.  

The Board adjudicated the veteran's claim in April 2005.  The 
COWC had previously denied the veteran's request for a waiver 
on the basis that the veteran had acted in bad faith in the 
creation of the debt.  The Board found that the record did 
not support a finding of bad faith on the part of the 
veteran.  The case was remanded to the RO for adjudication on 
the merits rather than a denial based on bad faith.  

The RO wrote to the veteran in August 2005.  He was asked to 
submit an updated FSR.  He also was asked to submit any 
additional evidence or argument in support of his claim.  The 
veteran was asked to submit the evidence within 45 days.  The 
letter was sent to the same address used by the veteran when 
he submitted his substantive appeal in February 2004.  

The veteran did not respond to the letter.  He was issued a 
supplemental statement of the case (SSOC) that continued the 
denial of the waiver in December 2006.  The SSOC was also 
sent to the same address.  It was not returned as 
undeliverable.  

The veteran's case was certified on appeal to the Board in 
June 2007.  The Board wrote to the veteran to advise him that 
his case was at the Board in June 2007.  The letter was sent 
to the same address that was used by the RO.  The Board's 
letter was returned as undeliverable as addressed in July 
2007.



II.  Analysis

Pursuant to 38 U.S.C.A. § 1521(a) (West 2002), pension is a 
benefit payable by the VA to a veteran of a period of war who 
is permanently and totally disabled from non-service-
connected disability not the result of the veteran's willful 
misconduct.  

Basic entitlement exists if, among other things, the 
veteran's income is not in excess of the applicable Maximum 
Annual Pension Rate (MAPR) specified in 38 C.F.R. § 3.23 
(2006).  See 38 U.S.C.A. § 1521(a) (West 2002); 38 C.F.R. § 
3.3(a)(3) (2006).  The MAPR is periodically increased from 
year to year.  38 C.F.R. § 3.23(a).  The maximum rates for 
improved pension shall be reduced by the amount of the 
countable annual income of the veteran.  38 U.S.C.A. § 1521; 
38 C.F.R. § 3.23(b).

In computing income for pension purposes, payments of any 
kind from any source shall be counted as income during the 
12-month annualization period in which received unless 
specifically excluded.  38 C.F.R. § 3.271(a) (2006).  In 
general, income from SSA payments for old age and survivors 
insurance or disability is countable as income.  38 C.F.R. § 
3.262(f) (2006).  Income received from welfare or public 
assistance or SSI is not countable as income.  38 C.F.R. 
§§ 3.262 (d), (f), 3.272 (a).  A VA pension recipient must 
notify the VA of all circumstances, which will affect his 
entitlement to receive, or the rate of, the benefit being 
paid.  Such notice must be furnished when the recipient 
acquires knowledge that his income changed.  38 C.F.R. § 
3.660(a)(1) (2006).

Recovery of an overpayment may be waived if there is no 
indication of fraud, misrepresentation, or bad faith, on the 
part of the person or the persons having an interest in 
obtaining the waiver, and recovery of such indebtedness would 
be against equity and good conscience.  See 38 U.S.C.A. § 
5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.963 (2006).  In 
this case, the Board determined that there was no bad faith 
on the part of the veteran in the creation of the overpayment 
by way of a decision dated in April 2005.

In the absence of fraud, misrepresentation, or bad faith, 
consideration may be given as to whether recovery of the 
overpayment would be against equity and good conscience.  The 
standard "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a 
need for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) the fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) whether collection would defeat 
the purpose of an existing benefit to the veteran, (5) 
whether failure to collect a debt would result in the unjust 
enrichment of the veteran, and (6) whether the veteran 
changed positions to his/her detriment in reliance upon a 
granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 
1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

At the outset, the Board notes that the veteran does not 
dispute the validity of the debt.  He acknowledged that his 
wife had received wages for her employment.  He also admitted 
that his son had received Social Security payments.  In 
addition, the veteran's overpayment resulted from his failure 
to report his sources of income in a timely manner.  It was 
not for lack of notice from VA that any changes to income 
were to be reported immediately.  The RO continually 
communicated such a need to the veteran.  The veteran 
understood the need to report such information and provided 
multiple items of evidence to establish and maintain his 
entitlement to additional compensation for his dependents.  
He simply failed to provide the necessary information 
regarding his additional income.  As such, the veteran was 
clearly at fault in the creation of the indebtedness.  There 
is no evidence of any VA fault in this case.

With respect to possible financial hardship, the Board has 
reviewed the financial status information submitted by the 
veteran.  The two FSRs submitted by the veteran show an 
extreme negative cash flow for every month on just the bare 
essentials of living, and not considering the installment or 
contract debt he reported in May 2002.  The Board does not 
find the reported expenses to be credible in light of the 
income he reported on the FSRs.  Moreover, the monthly 
amounts of income for his spouse do not coincide with 
previous annual totals he submitted for her income.  In 
essence his previous reports were that his spouse had gross 
monthly earnings of approximately $1000 per month.  He 
reported only approximately $700 in May 2002 and an even 
lower figure of approximately $600 per month in October 2002.  

In addition, the October 2002 FRS implies that the veteran no 
longer has a car as he reported the rear end and transmission 
was "gone" on his Jeep and he did not list the second car 
as he had done previously.  Also, the veteran listed an 
expense of a daily cab ride in the amount of $14 per day for 
$280 per month - which would equate to 20 days a month.  This 
would appear to be the cost of a ride to work given the 20 
day figure.  Yet, the veteran still listed a bill of $175 for 
gas.  He already had an expense of $283 for utilities and 
heat.  The $175 expense for gas is not reasonable for an 
expense if there is no car and would appear to be a double 
counting of a utility expense.  

The veteran was asked to submit updated financial information 
when the case was remanded in April 2005.  He failed to 
respond to that request.  The Board finds that the financial 
information of the veteran does not show that it would be an 
undue hardship on him to repay the overpayment.  He has 
provided financial information that is not credible in the 
amounts he listed for income and expenses.  He has either 
been able to repay $3,000 in debt in five months or 
purposefully failed to report it, which would not be to his 
advantage if he was suffering from a financial hardship.  

The Board finds that recovery of the debt would not nullify 
the objective for which benefits are intended, as pension 
benefits are intended to provide supplemental income should a 
veteran's income fall below a set level, and the veteran's 
income was in excess of the set level for that year. The 
Board further finds that failure to make restitution to the 
government would result in an unfair gain to the debtor of 
$10,838.

The evidence does not show that the debtor has changed 
position to his detriment due to his reliance upon the 
receipt of VA benefits.  The Board has balanced these 
factors, to include the veteran's fault in the creation of 
the overpayment in that he did not promptly report his 
correct income and the veteran's financial situation, in 
finding that recovery would not be contrary to equity and 
good conscience.

Based on the record in this case, the Board is not persuaded 
that it would be against the principles of equity and good 
conscience to require that the veteran repay the pension 
indebtedness in the amount of $10,838.  The end result is not 
unduly favorable or adverse to either the Government or the 
veteran, and the evidence in this case is not so evenly 
balanced that there is doubt as to any material issue.  See 
38 U.S.C.A. § 5107 (West 2002).

The Board notes that one aspect of the April 2005 remand was 
for the veteran to be provided with a decision representing 
an adjudication of his waiver request on the merits.  The 
remand said that a supplemental statement of the case (SSOC) 
would not be the appropriate means for the new decision.  
Although the COWC did not provide a separate, written 
decision when it re-adjudicated the veteran's claim, the SSOC 
included a full discussion of the factors to be considered 
and the evidence of record.  Thus there was substantial 
compliance with the Board's remand instructions.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where Board's 
remand instructions were substantially complied with).

In so deciding this case, the Board has considered the 
Veteran's Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000) for 
possible application.  Significantly, however, in Barger v. 
Principi, 16 Vet. App. 132 (2002), United States Court of 
Appeals for Veterans Claims (Court), held that the VCAA, with 
its expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims.  






ORDER

Waiver of recovery of an overpayment of non-service-connected 
disability pension benefits calculated in the amount of 
$10,838 is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


